EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given through e-mail correspondence with Applicant’s representative Ling Wu on 5/20/2022.

Please cancel claims 9, 11, 12, 13, 18, 19 and 20.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9, 11-13 and 18-20 directed to Species A1 (Fig. 4) non-elected without traverse.  Accordingly, claims 9, 11-13 and 18-20 have been cancelled.
While claims 9, 11-13 and 18-20 were dependent on claim 1, they were directed to non-elected subject matter, and Applicant approved cancelling the claims to place the application in condition for allowance.

Allowable Subject Matter
Claims 1, 4 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 was amended to include the subject matter of now canceled claim 3, which was previously indicated as allowable. Dependent claims 4 and 17 are allowed for at least the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621